     JOHN BALAZS, Bar # 157287
1    Attorney at Law
     916 2nd Street, Suite F
2    Sacramento, CA 95814
     Telephone: (916) 447-9299
3    John@Balazslaw.com
4    TIMOTHY E. WARRINER, Bar # 166128
     Attorney at Law
5    331 J St., Suite 200
     Sacramento, CA 95814
6    Telephone: (916) 443-7141
     tew@warrinerlaw.com
7
     Attorneys for Defendant
8    BRANT DANIEL
9
                                 UNITED STATES DISTRICT COURT
10
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
11

12                                                  )   Case No. 2:19-CR-0107-KJM-AC
     UNITED STATES OF AMERICA,                      )
13                                                  )   [PROPOSED] ORDER WITHDRAWING
                    Plaintiff,                      )   DEFENDANT BRANT DANIEL’S MOTION
14                                                  )   FOR NECESSARY MEDICAL CARE
           vs.                                      )   (DOCKET 300)
15                                                  )
     BRANT DANIEL,                                  )   Honorable Allison Claire
16                                                  )   U.S. Magistrate Judge
                    Defendant.                      )
17                                                  )
18
            For the reasons set forth in defendant Brant Daniel’s request to withdraw, IT IS
19
     HEREBY ORDERED that Mr. Daniel’s motion for necessary medical care at docket 300 is
20
     withdrawn without prejudice.
21
            DATED: December 11, 2019
22

23

24

25

26

                                                    1
